PER CURIAM.
This case cam.e on to be heard on the briefs and record and oral argument of counsel;
And it appearing that the principal questions presented arise out of issues of fact which were properly presented to the jury; Kerns v. Lewis, 249 Mich. 27, 30, 227 N. W. 727; Breger v. Feigenson Bros. Co., 264 Mich. 37, 41, 249 N.W. 493; Phillips v. Fotheringham, 277 Mich. 566, 571, 269 N. W. 600; Reitenga v. Kalamazoo Creamery Co., 288 Mich. 161, 165, 284 N.W. 683; and that the verdict is supported by substantial evidence;
And it appearing that the District Court correctly charged the jury upon the applicable law, and that no error is assigned to the charge;
And no reversible error appearing in the record:
It is ordered that the judgment be, and it hereby is, affirmed.